EXHIBIT 10.1

November 17, 2005

James M. Andres
2325 Lower Lake Road
Seneca Falls, New York 13148

Dear Mr. Andres,

This letter will constitute the agreement (“Agreement”) between you and Genesee
& Wyoming Railroad Services, Inc. (the “Employer”) on the terms of your
resignation from employment with the Employer.

Your resignation will be effective November 17, 2005, and your employment will
terminate as of that date. You will be paid your earned salary through the date
of your resignation. Although you are not otherwise entitled to it, in
consideration of your acceptance of this Agreement, the Employer will provide
you with a severance payment of Eighty Five Thousand and 00/100 dollars
($85,000.00), less required payroll deductions, to be paid in equal installments
in accordance with the Employer’s regular payroll schedule, beginning no sooner
than the “effective date” of this Agreement as defined below. This payment
represents the equivalent of 26 weeks salary.

Your medical, dental and life insurances will be extended until May 31, 2006
which is 6 months additional coverage. You will receive under separate cover
information regarding your rights to health care and life insurance continuation
at that time. To the extent that you have such rights, nothing in this Agreement
will impair those rights.

The Employer will make a lump sum payment to you in the amount of Twenty
Thousand One Hundred Eighty-seven and 48/100 dollars ($20,187.48), less required
payroll deductions, for the balance of 2004/2005 earned but unused vacation. All
of your other benefits will cease November 17, 2005 and you will not be eligible
for 401(k) participation for any payments made which are listed above. You agree
that you have otherwise received all wages, benefits, and compensation due by
virtue of your employment.

You agree that you have returned or will return immediately to the Employer any
Employer property you may have, including any information about the Employer’s
operations, practices, and procedures.

In consideration of the payments listed above, and the Employer’s decision to
continue your health insurance as set forth herein, you agree to execute and be
bound by this Agreement and the Release attached to this Agreement as Attachment
A.

You will not, unless required or otherwise permitted by law, disclose to others
any confidential information or records, trade information, employee
information, financial information, plans, projections data, formulae,
specifications and other trade secrets of the Employer to any person outside of
employees of the Employer. All records, files, disks, data, employee
information, drawings, documents, models, equipment and the like relating to the
businesses of the Employer, which you have used, prepared or come in contact
with during you employment shall be and remain the sole property of the Employer
and shall not be removed from the premises of the Employer without its written
consent. You agree that any such property in your possession, and all copies
thereof, will be returned to the Employer immediately.

In addition and in further consideration, the parties hereby agree that in the
event of the commencement or continuation of any action in violation of this
Agreement and the Release, this Agreement and the Release may be pleaded as a
complete defense to any such action, and may be asserted by way of counterclaim
or cross-claim in such action.

In the event that you breach any of your obligations under this Agreement or as
otherwise imposed by law, the Employer will be entitled, at its option, to
recover the benefits paid above and to obtain all other relief provided by law
or equity.

This Agreement and the Release is intended, and shall be deemed, to be the
complete and exclusive statement of the terms of the agreement between the
parties. This Agreement and Release supercedes any previous agreements the
parties may have had respecting this subject matter.

The Supreme Court of the State of New York, County of Monroe, is hereby
designated as the exclusive venue and jurisdiction to enforce this Agreement and
the Release, and the parties hereby waive any right to commence enforcement
proceedings in any other venue or forum.

You agree that you are voluntarily signing this Agreement, that you have not
been pressured into agreeing to its terms and that you have enough information
to decide whether to sign this Agreement. If, for any reason, you believe that
this Agreement is not entirely voluntary, or if you believe that you do not have
enough information, then you should not sign this Agreement.

In accordance with the Older Workers Benefit Protection Act, you have up to
21 days from receipt of this letter to accept the terms of this Agreement,
although you may accept it at any time within those 21 days.

To accept the Agreement, please date and sign this letter and return it to me.
Please also date and sign the Release attached as Attachment A. (An extra copy
for your files is enclosed.) Once you do so, you still have an additional seven
(7) calendar days in which to revoke your acceptance. To revoke, you must send
me a written statement of revocation by registered mail, return receipt
requested. If you do not revoke, the eighth calendar day after the date of your
acceptance will be the “effective date” of the Agreement.

1

If you have any questions regarding this Agreement and/or Release, do not
hesitate to contact me.

Genesee & Wyoming Railroad Services, Inc.

By:     /s/ T.J. Gallagher     
T. J. Gallagher
Chief Financial Officer


Enclosure

In signing this letter, I acknowledge that I have had the opportunity to review
this Agreement carefully with an attorney of my choice, that I have read this
Agreement and understand the terms of the Agreement, and that I voluntarily
agree to them.

/s/ James M. Andres
James M. Andres

December 8, 2005
Dated

2

Release

In consideration for Genesee & Wyoming Railroad Services, Inc.’s (the
“Employer”) agreement to undertake the obligations set forth in the attached
Agreement, and for other good and valuable consideration, the receipt and
adequacy of which are hereby acknowledged, James M. Andres (the “Employee”) his
heirs, executors, administrators, personal representatives, successors, and
assigns, hereby unconditionally agree that by signing this Release he will give
up his right to bring any legal claim against the Employer of any nature. The
claims that he is giving up include, but are not limited to, claims related in
any way, directly or indirectly, to his employment relationship with the
Employer, including those relating to any contract for past employment, any
failure to offer employment, any representations or commitments made by the
Employer regarding future employment and his separation from employment. This
Release is intended to be interpreted in the broadest possible manner to include
all actual or potential legal claims that the Employee may have against the
Employer, except as specifically provided otherwise in this Release.

Specifically, the Employee agrees to fully and forever release all of his legal
rights and claims against the Employer, whether or not presently known to him
and including future legal rights and claims if based in whole or in part on
acts or omissions occurring before he delivers this signed Release to the
Employer. The Employee agrees that the legal rights and claims that he is giving
up include, but are not limited to, his rights, if any, under all State and
federal statutes that protect him from discrimination in employment, such as the
Age Discrimination in Employment Act (the “ADEA”), Title VII of the Civil Rights
Act of 1964, as amended, the Rehabilitation Act of 1973, the Americans With
Disabilities Act, the Equal Pay Act, the New York Human Rights Law, the
Connecticut Civil Rights Law, the Connecticut Fair Employment Practices Act, and
any similar State or local statute, regulation or order. The Employee also
agrees that the legal rights and claims that he is giving up include his rights,
if any, for unpaid wages or benefits under all State and federal statutes such
as the Fair Labor Standards Act, the Family and Medical Leave Act, the Employee
Retirement and Income Security Act (ERISA), the New York Labor Law and any
similar State or local statute, regulation or order. The Employee agrees that
the legal rights and claims that he is giving up include all common law rights
and claims, such as a breach of express or implied contract, tort (whether
negligent or intentional), wrongful discharge, constructive discharge,
infliction of emotional distress, defamation, promissory estoppel, and any claim
for fraud, omission or misrepresentation. He also agrees that he is giving up
and forever releasing any right that he may have to attorneys’ fees for any of
the foregoing rights and claims.

The Employee agrees that this Release applies not only to the Employer, but also
to the Employer’s predecessors, and past, current and future subsidiaries,
related entities, officers, directors, shareholders, agents, attorneys,
employees, successors, or assigns. He also agrees that this Release may be used
as a complete defense in the future if he brings any claim that he has released
herein.

The claims that the Employee is giving up and releasing do not include his
vested rights, if any, under any qualified retirement plan in which he
participates, and his COBRA, unemployment compensation and worker’s compensation
rights, if any. Nothing in this Release shall be construed to constitute a
waiver of (a) any claims the Employee may have against the Employer that arise
from acts or omissions that occur after the effective date of this Release,
(b) the Employee’s right to file an administrative charge with any governmental
agency concerning employment with the Employer where such waiver is prohibited
by law, or (c) the Employee’s right to participate in any administrative or
court investigation, hearing or proceeding. The Employee agrees, however, to
waive and release any right to receive any individual remedy or to recover any
individual monetary or non-monetary damages as a result of any such
administrative charge or proceeding. In addition, this release does not affect
the Employee’s rights as expressly created by this Release, and does not limit
his ability to enforce this Release.

The Employee is hereby advised to consult with an attorney before he signs the
Agreement and Release.

The Employee also understands that he may take twenty-one (21) days from the
date that this Release is provided to him to consider it before signing and
returning it to the Employer. The Employee may revoke this Release by asking for
its return within seven (7) days of the date of his signature below. If the
Employee does not revoke this Release within seven (7) days, it shall be binding
upon him.

/s/ JAMES M. ANDRES



     

December 8, 2005
Date

3